Citation Nr: 1124825	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease.

3.  Entitlement to an initial compensable rating for left knee tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  The RO in Nashville, Tennessee currently has jurisdiction over the matter.

The Board notes that the record contains two pages printed from the VA Mountain Home Medical Center that were not reviewed by the RO in the last statement of the case.  However, these pages simply contain information concerning a course offered for posttraumatic stress disorder treatment, and log records of attempted phone calls made to and from the Veteran concerning this course.  As such, this information is in no way pertinent to the claims on appeal.  As such, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board.

During the course of this appeal the Veteran has raised claims involving his muscles, joints, skin rashes, psychiatric problems, respiratory problems, diarrhea, and sleep problems.  (See Veteran's statement of January 10, 2009).  While these claims were adjudicated by the RO, it does not appear that the proper consideration was afforded given the Veteran's status as a Gulf War participant and the types of conditions described.  These issues are therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current diagnosis of bilateral hearing loss.

2.  The Veteran's lumbar degenerative disc disease is not manifested by forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.
3.  The Veteran's left knee disability is manifested by x-ray evidence of arthritis, combined with pain and crepitus.

4.  The Veteran's left knee disability is not manifested by slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

3. The criteria for a separate initial rating of 10 percent, but no greater, for left knee arthritis with painful motion have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2010).

4.  The criteria for an initial compensable rating for recurrent subluxation or lateral instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran seeks service connection for bilateral hearing loss.  He contends he suffers from hearing loss related to combat duties in service.  To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Impaired hearing will be considered to be a disability under C.F.R. §3.385 when either 1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, 2) when the auditory threshold in at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater, or 3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In February 2008 the Veteran underwent a VA examination for hearing loss and the following audiological measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
Air
Bone

20
15

20
15

20
25

30
25

20
20
LEFT
Air 
Bone

20
20

20
15

30
25

30
25

20
20

The Veteran's speech recognition score using the Maryland CNC word list was 98 percent in the right ear, and 96 percent in the left ear.  The examiner determined that the Veteran's hearing is "within normal limits for adjudication purposes bilaterally."  

Subsequently, in October 2010 another VA examination was afforded to the Veteran.  The following audiological measurements were obtained: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
25
20
30
30
25

The Veteran's speech recognition score using the Maryland CNC word list was 96 percent bilaterally.  The examiner stated, "pure-tone air and bone conduction testing indicated hearing within normal limits, bilaterally. Maximum word recognition performance in quiet using a performance intensity function was excellent. Tympanometry was within normal limits and contralateral acoustic reflexes were present, bilaterally. No further medical follow/up is necessary at this time."

The Board has carefully reviewed the record but finds no other evidence containing the audiometric findings sufficient for determining the presence of hearing loss.  Based on the evidence above, the requirements for hearing loss as defined by 38 C.F.R. §3.385 have simply not been met.  As such, the Board cannot find the Veteran currently manifests bilateral hearing loss as defined by VA and for VA purposes.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current diagnosis of bilateral hearing loss the Veteran's claim for service connection must be denied.  The Board notes the Veteran's arguments in support of his assertions that he suffers from hearing loss that is related to service.  However, the Veteran, as a lay person untrained in the field of medicine, is not competent to offer an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
	
In addition, the Board notes that certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, no diagnosis of bilateral hearing loss for VA purposes was made within one year of the Veteran's service separation.  As such, the presumption for service connection for chronic diseases does not apply.  

For all of these reasons, service connection for bilateral hearing loss is denied.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran has expressed disagreement with the April 2008 rating decision which granted him service connection for his lumbar spine and left knee disabilities.  As such, the Veteran has appealed the initial evaluations assigned and the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).
	A.  Lumbar Spine 
The Board notes that while the regulations pertaining to disabilities of the spine have changed several times, these changes do not affect the Veteran's claim as his claim was filed in January 2008, subsequent to the most recent regulation change.  Thus, the regulation currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, is the only applicable regulation.  Under this regulation, the next higher rating of 40 percent rating is justified only where the evidence shows forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Additionally, a rating of 40 percent is possible under current regulations where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Here, in a VA treatment note of June 2010, the Veteran displayed a "full" range of motion on musculoskeletal examination.  On VA examination in March 2009 the Veteran demonstrated flexion to 80 degrees.  On VA examination in February 2008 the Veteran demonstrated flexion to 40 degrees.  As such, a higher rating based on flexion is not warranted.  As for ankylosis, the March 2009 VA examiner explicitly found the Veteran does not suffer from ankylosis.  Ankylosis is also not supported by the ranges of motion documented in the evidence.  At the March 2009 examination, extension was to 15 degrees, lateral flexion was to 30 degrees for the left and right, and lateral rotation was to 45 degrees for the left and right, in addition to 80 degrees of flexion mentioned above.  At the March 2009 examination, extension was to 10 degrees, lateral flexion was to 30 degrees for the left and right, and lateral rotation was to 30 degrees for the left and right, in addition to 40 degrees of flexion mentioned above.  Thus an increased rating is not warranted based on the Veteran's range of motion.

As for incapacitating episodes, VA defines incapacitating episodes as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Here, the file contains no documentation of the Veteran being prescribed bed rest by a physician.  To the contrary, on VA examination in November 2010 in connection with a then-pending claim for a total rating based on individual unemployability, the examiner explicitly noted the Veteran has had no incapacitating episodes in the last 12 months.  For these reasons, an increased rating is also not warranted based on incapacitating episodes.

Finally, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine provides for separate ratings for associated neurological abnormalities.  The Board finds that the Veteran is not entitled to such a separate rating.  The March 2009 examiner found no history of genitourinary problems.  Sensory and reflex examinations were conducted and normal results were demonstrated.  A neurological diagnosis was not rendered.  On VA examination in February 2008, gait, posture, stance, and balance appeared normal.  The Veteran's deep tendon reflexes were normal and symmetrical.  Vibratory, coordination, and proprioception were also intact.  The examiner found, "no evidence of sensory or motor impairment on today's examination."  Accordingly, a separate rating is not warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his lumbar spine disability is essentially manifested by pain.  However, the March 2009 examiner, while noting pain on motion, also found no additional limitation of motion on repetition.  The examiner found that the Veteran's lumbar spine disability has a "moderate" effect on sports, a "mild" effect on chores, shopping, exercise, recreation, and traveling, and no effect on feeding, bathing, dressing, toileting, and grooming.  The February 2008 examiner determined there is no evidence of any additional limitation caused by pain, fatigue, weakness, or lack of endurance.  For all of these reasons, the Board finds that a 20 percent rating adequately compensates the Veteran for the current level of disability resulting from his lumbar spine disability. 

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant a rating higher than 20 percent.  While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's spine disability has not warranted a higher rating at any point in the appeal period.  For all of these reasons, the Veteran's claim must be denied.

	B.  Left Knee
In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated that separate evaluations may be assigned for arthritis with limitation of motion and for instability.  In this case, the Veteran has already been assigned a noncompensable evaluation based on instability.  The Board here finds that a separate rating of 10 percent is additionally warranted based on arthritis with painful motion.
  
Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9- 98.

X-rays taken in March 2009 reveal joint space narrowing and the Veteran was diagnosed with degenerative joint disease.  The Veteran was further found to have pain on motion and crepitus.  On VA examination in February 2008 the Veteran reported pain exacerbated by standing, walking, or running.  Given that there is X-ray evidence of arthritis, and some evidence of pain and crepitus, a minimal compensable 10 rating for the knee joint is warranted under Diagnostic Code 5010-5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A higher rating beyond 10 percent is not in order.  Under DC 5260, a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 also provides ratings based on limitation of motion.  Under Diagnostic Code 5261, a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any functional limitation which is due to pain which is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, a rating in excess of 10 percent is not warranted under either DC 5260 or DC 5261.  In a VA treatment note of June 2010, the Veteran displayed a "full" range of motion on musculoskeletal examination.  On VA examination in March 2009, the Veteran displayed flexion to 110 degrees and extension to 0 degrees.  On VA examination in February 2008 the Veteran displayed flexion to 140 degrees and extension to 0 degrees.  As such, a higher rating is not warranted on this basis.

As noted, a "claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  In this regard, the Board emphasizes that the 10 percent awarded here is based in part on painful motion.  Furthermore, the March 2009 examiner found no additional limitation of motion on repetition. The examiner found that the Veteran's left knee disability has a "moderate" effect on sports, a "mild" effect on chores, shopping, exercise, and recreation, and no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  The February 2008 examiner determined there is no evidence of any additional limitation caused by pain, fatigue, weakness, or lack of endurance.  For these reasons, the assignment of higher ratings based on pain and functional loss is not warranted.

In addition to the rating the Veteran is receiving for limitation of motion, as noted above he is also in receipt of a separate noncompensable rating for instability. Diagnostic code 5257 evaluates impairment of the knee based on recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, knee impairment with "slight" recurrent subluxation or lateral instability is assigned a 10 percent rating.  The evidence here does not support a finding of mild recurrent subluxation or lateral instability.  On VA examination in March 2009 the examiner found no instability associated with the Veteran's left knee and no episodes of dislocation or subluxation.  The February 2008 examiner similarly found no evidence of instability and that the Veteran's knee joints are stable anteriorly, posteriorly, and laterally.  The Veteran had a negative McMurray and Lachman's test.  For all of these reasons, the Veteran is not entitled to a rating in excess of the noncompensable rating currently assigned under DC 5257. 

The remainder of the diagnostic codes pertaining to the knee and leg have been considered, but do not justify ratings higher than those currently assigned for the Veteran's knee.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion as described above.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There have been no findings of effusion, dislocated semilunar cartilage, or frequent episodes of locking pain.  As such, DC 5258 cannot provide the basis for an increase.  DC 5259 is not applicable because it requires evidence of the removal of semilunar cartilage, and as just described, this is not documented in the medical record.  DC 5262 involves the malunion or nonunion of the tibia/fibula, and this has not been raised by the medical evidence, including by imaging studies conducted in March 2009 and February 2008.  DC 5263 is not applicable because it requires evidence of genu recurvatum, which has not been raised by the medical evidence.

In sum, the evidence of record shows that throughout the pertinent appeal period, a separate rating of 10 percent, but no higher, is justified for the Veteran's left knee disability based on arthritis and painful motion.  A rating in excess of the noncompensable evaluation assigned for on subluxation and instability, however, is not warranted.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2008, July 2008 and February 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  



ORDER

Service connection for bilateral hearing loss is denied.
An initial increased disability rating in excess of 20 percent for lumbar degenerative disc disease is denied. 

An initial compensable disability rating for instability of the left knee is denied;  however, entitlement to a separate disability rating of 10 percent, but no higher, for left knee arthritis with painful motion is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


